Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 16, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  158150-1                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PROGRESS MICHIGAN,                                                                                  Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158150-1
                                                                   COA: 340921; 340956
                                                                   Court of Claims: 17-000093-MZ
  ATTORNEY GENERAL,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, oral argument of this case scheduled for the October 2019
  session is ADJOURNED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 16, 2019
         t0911
                                                                              Clerk